Citation Nr: 0031417	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bipolar disorder.   


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


REMAND

The veteran had active duty from December 1985 to December 
1989. 

This case comes before the Board of Veterans' Appeals on 
appeal of decisions by the Department of Veterans Affairs 
(VA) regional office (RO) located in Roanoke, Virginia.


INTRODUCTION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In this regard, this case was previously before the Board in 
September 1998.  At that time the case was remanded to the RO 
for additional development of the evidence, to include VA 
neuropsychiatric and psychological examinations.  The Board 
requested that the psychiatrist render an opinion as to the 
etiology of any as to any psychiatric disorder or organic 
mental disorder diagnosed.  A psychological work-up was 
conducted in March 1999 and the psychologist included an 
opinion in the report.  However, it does not appear that the 
VA psychiatrist had the opportunity to review this report in 
order to render the opinion as requested by the Board.

In May 1999 the RO asked Dr. May to submit the veteran's 
treatment records.  To date, no response from Dr. May has 
been received. 

The veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) was denied by the RO in 
December 1996 and June 2000.  In August 2000 the veteran 
expressed disagreement with the June 2000 denial.  A 
Statement of the Case addressing that claim has not been 
furnished to the veteran.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  It is requested that the RO take any 
necessary action with regard to the 
treatment records requested from Dr. May.

3.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
pertinent VA and private medical records 
which are not on file.

4.  It is requested that the RO obtain 
copies of the medical records from the VA 
medical facility in Richmond, Virginia 
covering the period from June 2000 to the 
present.  

5.  The claims folder should be referred 
to the same psychiatrist who performed 
the March 1999 VA examination (if 
unavailable to another VA psychiatrist).  
The psychiatrist is requested to review 
the claims folder and in an addendum 
provide an opinion as to whether it is as 
likely as not any psychiatric disorder 
and/or organic mental disorder diagnosed 
are related to active duty, to include 
the injuries which occurred in April, 
June, and August 1989?  If no, whether a 
bipolar disorder, if diagnosed, was 
manifested within a year after service?  

Any additional examinations or test 
deemed necessary should be accomplished.  
A complete rational for any opinion 
expressed should be included in the 
examination report.  

6.  The RO should furnish the veteran a 
Statement of the Case as to the issue of 
entitlement to service connection for 
PTSD.  He should be informed of the 
actions required to perfect his appeal as 
to that claim.  Manlincon.  The RO is 
informed that the appeal of the denial of 
the claim of entitlement to service 
connection for PTSD is not before the 
Board until timely perfected.

7.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board implies no 
conclusions, either legal or factual by this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


